  Case 1:19-cr-00280-LDH Document 23 Filed 01/04/21 Page 1 of 1 PageID #: 85




January 4, 2021

BY ECF

The Hon. LaShann DeArcy Hall
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     United States v. Ashiqul Alam, No. 19 Cr. 280 (LDH)

Your Honor:

        This office represents Ashiqul Alam. I respectfully request that the status conference
currently scheduled for January 8, 2021, at 9:30 a.m. be adjourned for 30 days. The government
does not object.

        The reason for this application is that I am waiting to review with Mr. Alam certain
materials provided by the government in connection with plea negotiations. In-person visitation
is currently prohibited at the MDC, and because Mr. Alam’s unit is under quarantine due to an
outbreak of Covid-19, the facility is not permitting video calls either. In light of this delay and
ongoing plea negotiations, the defense does not object to the exclusion of speedy trial time in the
interim.

                                                     Respectfully submitted,

                                                     /s James Darrow

                                                     James Darrow
                                                     Assistant Federal Defender
                                                     Tel. 718.407.7419
                                                     james_darrow@fd.org

                                                     Attorneys for Ashiqul Alam

cc:    Counsel of record (by ECF)
